Citation Nr: 0732840	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's syndrome, 
claimed as secondary to service-connected bilateral hearing 
loss and/or tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran had active service from February 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a claim for service 
connection for Meniere's syndrome, secondary to service-
connected bilateral hearing loss.  This issue was remanded in 
a November 2006 Board decision for further development.

Service connection for dizziness was previously denied by the 
RO in a July 1990 rating decision.  However, because the 
current claim is for Meniere's syndrome, of which dizziness 
is one symptom, the Board finds that the current claim is a 
new claim, and, thus, the provisions pertaining to finality 
of prior decisions are not for application.

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007) in October 2006.


FINDING OF FACT

The veteran does not have a current diagnosis of Meniere's 
syndrome that is etiologically related to service or a 
service-connected disability.


CONCLUSION OF LAW

Meniere's syndrome was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran is currently seeking service connection for 
Meniere's syndrome, secondary to his service-connected 
bilateral hearing loss and tinnitus.  See Claim, September 
2004.  He asserts that he has episodes of dizziness 
approximately four times per week, lasting 20 to 120 minutes, 
with a severe episode at least once every three weeks.  Id;  
see VA examination report, July 2007.

The medical evidence of record reflects that the veteran has 
a history of complaints of dizziness dating back to 1987.  
See VA examination report, September 1989.  In an August 2004 
treatment note, a private physician offered a preliminary 
diagnosis of tinnitus, a combination of noise-induced hearing 
loss and Meniere's syndrome, both of which may be related to 
acoustic trauma.  See T.S.N, M.D. treatment notes, August 
2004.  

In July 2007, the veteran underwent a VA examination.  The 
examining physician reviewed the veteran's claims folder and 
noted in the August 2007 addendum to this examination report 
that the veteran has a continued, symmetric downsloping 
sensorineural hearing loss consistent with noise exposure and 
presbycusis.  He went on to say, however, that the veteran's 
hearing loss is not indicative of Meniere's syndrome, given 
that it does not appear to fluctuate, does not involve low 
frequencies more than high frequencies, and is not 
asymmetric.  Also, there is no indication of unilateral 
weakness associated with Meniere's syndrome.  In conclusion, 
the examiner opined that it is very unlikely that the veteran 
has Meniere's disease, and that the veteran's dizziness is 
not secondary to his service-connected hearing loss and 
tinnitus. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the July 2007 VA examination report, the physician 
specifically indicated that he reviewed the claims folder in 
its entirety and gave a detailed rationale for his opinions.  
The August 2004 private treatment record, however, is 
inadequate in part because it contains a speculative 
conclusion.  The "preliminary diagnosis" was that the veteran 
had Meniere's syndrome, which "may be" related to acoustic 
noise trauma.  This is not sufficient to raise a reasonable 
doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the appellant may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  
Additionally, the August 2004 private treatment record did 
not contain any positive findings identified by the examiner 
as supportive of a diagnosis of Meniere's syndrome.  To the 
extent that the veteran's history was relied upon, the Board 
finds that the reported history of dizziness episodes 
approximately four days per week, sufficient to disrupt his 
normal function, lasting from 20 to 120 minutes, associated 
with worsening tinnitus, diminished hearing, pressure 
sensation in the ears and head, and nausea, is not credible.  
The presence of symptoms of this frequency and severity is 
inconsistent with the absence of any mention of these 
symptoms by the veteran in the course of a thorough VA 
evaluation of multiple medical complaints dated July 23, 
2004, three weeks before the private examination.  In 
addition, it should be noted that a separate private 
physician expressed uncertainty around this time as to 
whether the veteran's complaints of dizziness are related to 
Meniere's syndrome or to medications.  See K.A.M., M.D. 
treatment records, August 2004.

Furthermore, the August 2004 private treatment record does 
not indicate that a review of the veteran's claims file was 
undertaken before the opinion was rendered.  While the 
majority of the veteran's service medical records are 
unavailable, the January 1956 separation examination report 
is of record, and does not show any pertinent complaints or 
abnormal findings.  Subsequent to service, a statement from 
the veteran's wife dated in May 1989 indicates that the 
veteran had episodes of dizziness at the time of their 
marriage in 1954.  However, the medical evidence currently of 
record shows that the veteran has had intermittent complaints 
of dizziness since 1987, with records in September 1989 
noting a history of onset of dizziness two years earlier, 
felt possibly secondary to an inner ear problem.  The records 
show that from time to time, he has been noted to be taking 
Meclizine for the symptom.  At other times, his dizziness 
appeared to be associated with conditions such as a treadmill 
test, or a medication side effect. 

Therefore, in light of the fact that the August 2004 private 
opinion is speculative and does not appear to be based on a 
complete review of the veteran's claims folder, the Board 
finds the July 2007 VA opinion to be more credible and 
concludes that the veteran does not have a current diagnosis 
of Meniere's syndrome.  The threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As the competent medical evidence of record 
does not reflect a current diagnosis of Meniere's syndrome, 
there may be no service connection for the claimed disability 
on a direct or a secondary basis.  

The Board recognizes the veteran's statements that he has 
Meniere's syndrome as the result of his bilateral hearing 
loss and tinnitus.  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions to include rendering a clinical 
diagnosis; thus, his statements that he has Meniere's 
syndrome are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's service medical 
records are not on file, with the exception of his January 
1956 separation examination report.  VA has a heightened duty 
to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  Exhaustive attempts 
were made to obtain the veteran's service medical records.  A  
June 1989 response from the National Personnel Records Center 
indicated that the veteran's service medical records were 
destroyed in a 1973 fire.  The claims file contains all 
available evidence pertinent to the claim.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the veteran's records.  The 
veteran was given appropriate notice of his responsibility to 
provide VA with any treatment records pertinent to his 
claimed disability.  The record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.  In addition, the Board would like to note that 
the case law does not lower the legal standard for proving a 
claim for service connection in such circumstances, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).
With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in July 2007.  The 
examination and opinion were thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and the 
opinion of the examiner sufficient upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for Meniere's syndrome, 
claimed as secondary to service-connected hearing loss and/or 
tinnitus is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


